Citation Nr: 9903930	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  94-34 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for the residuals of a 
right ankle fracture, currently evaluated as 10 disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to April 
1958.  
 
This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
October 1997, the Board remanded this case to the RO for 
additional development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to this claim.

3.  The residuals of the veteran's right ankle fracture 
include osteoarthritis with limitation of motion caused by 
pain and stiffness that equates to "marked."  

4.  No unusual or exception disability factors have been 
presented that render the schedular criteria inapplicable.  


CONCLUSION OF LAW

The criteria for a rating of 20 percent, and no more, for 
residuals of a fracture of the right ankle have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.3, 
4.10, 4.40, 4.71a, Diagnostic Code 5271 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the veteran's contentions and the United States 
Court of Veterans Appeals (Court) determination in Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992), the Board finds that 
the claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The issue of whether VA has met its duty to 
assist the veteran in the development of his claim, mandated 
by 38 U.S.C.A. § 5107(a), will be discussed below. 

It is essential in the evaluation of a disability that it be 
reviewed in relation to its history.  38 C.F.R. § 4.1 (1998).  
Notably, however, where entitlement to compensation has been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Background

As noted above, the veteran was discharged from active 
service in April 1958.  In a May 1963 VA examination, he 
noted that while playing softball, sliding into a base, he 
injured his right ankle in 1957 while stationed at Fort Sill, 
Oklahoma.  He was hospitalized for approximately one and one-
half months where a pin was inserted and an open reduction 
was performed.  The pin was later removed.  X-ray studies at 
that time revealed a slight residual angularity of the 
cortical contour at the base of the external malleolus, 
compatible with an old united fracture in "excellent 
position."  At that time, no gross arthritic changes to the 
ankle were found.  

In September 1993, the veteran requested reevaluation of his 
service-connected right ankle disability.  At this time, he 
noted increased arthritic pain within the last several years.  
That month, the RO requested he provide all medical records 
pertinent to this claim.  Additional medical records were 
obtained by the RO.  They indicate no regular treatment of 
the veteran's right ankle disability.

In a December 1993 VA examination, the veteran noted 
stiffness of the right ankle was present "all the time."  
Aches were also noted, especially during cold weather.  X-ray 
studies of the right ankle that month revealed an old 
nonunion chip fracture involving the tip of the medial 
malleolus.  Interosseous membrane calcifications were noted.  
Range of motion of the right ankle was from 30 degrees of 
plantar flexion and 5 degrees of dorsiflexion.  The veteran 
was diagnosed with a right ankle disability with residual 
stiffness and aches. 

At a hearing held before a hearing officer at the RO in 
December 1994, the veteran indicated that he was currently 
unemployed.  However, when asked whether his right ankle 
disability bothered him when he had worked, he appeared to 
indicate that it did not, noting that his work was behind a 
desk and primarily stationary.  The veteran stated he could 
stand for approximately 20 to 30 minutes.  He testified that 
a VA nutritionist had put him on a walking program and that 
he attempted to walk at least one hour a day.  Ankle 
swelling, becoming painful in the evening and during daily 
activity, was indicated.  The veteran noted treatment solely 
by VA for his right ankle disability.  When asked how much 
pain is involved in his right ankle disability, the veteran 
responded that it was "not so much pain as just constant 
aching."  He described the pain as a "deep ache."

At the request of the RO, the veteran underwent an additional 
VA evaluation in January 1995.  At this time, the veteran 
noted awareness of swelling and discomfort in the right ankle 
with long periods of standing and walking.  The tolerance for 
walking and standing had progressively reduced and he was now 
unable to stand or walk beyond one-hour periods.  An 
occasional problem with stairs was also noted.  Physical 
examination at that time revealed a slight restriction of 
motion in the right ankle as compared to the left.  
Dorsiflexion (or inversion) was limited to 15 degrees on the 
right with plantar flexion at 45 degrees.  A one-centimeter 
atrophy of the right calf as compared to the left calf was 
found.  Good stability was also found.  At the time of the 
examination, no significant swelling of the ankle was 
indicated.  X-ray studies revealed traumatic arthritis of the 
right ankle with a major expression in the medial talotibial 
interval.  The mortise and the cartilage space over the 
plafond appeared to be well preserved.  Some ossification in 
the interosseous membrane and some traumatic osteophytes at 
the inferior portion of the medial malleolus were indicated.  
The veteran was diagnosed with traumatic arthritis of the 
right ankle. 

Additional outpatient treatment records were obtained by the 
RO.  They note sporadic treatment of the veteran's right 
ankle disability.  In an outpatient treatment record dated 
August 1994, swelling due to an increase in ambulation was 
reported.  

A private medical statement dated in November 1996 shows that 
the veteran was treated for 5 disabilities, including open 
reduction of the right ankle - arthritis and swelling.   

At a hearing held before the undersigned in August 1997, the 
veteran reiterated his previous contentions.  After a short 
period of walking his ankle would swell, requiring some form 
of elevation to reduce it.  He again reported that all 
treatment for his ankle disability had been "strictly" with 
the VA.  The use of Tylenol and Codeine was reported to treat 
this condition.  No physical therapy was indicated.  When 
asked by the undersigned what specifically causes or 
precipitates his ankle swelling or symptoms, the veteran 
responded that either walking or standing would cause 
swelling.  When asked to describe his pain, he described the 
pain as an ache.  When asked what his most difficult problem 
was with this condition, he indicated he had the most 
difficulty going upstairs.  The veteran also testified that 
he does not limp and had not utilized physical therapy to 
treat this condition.  He also stated that this condition 
"somewhat" limits his ability to function and to be more 
active.

In October 1997, the Board remanded this case to the RO for 
additional development.  At the request of the Board, in 
November 1997, the RO requested the veteran provide all 
medical treatment records since October 1994.  Additional 
medical records were obtained, including a podiatry 
evaluation in January 1995 that noted the veteran's 
complaints of continuous "pain (aches)" of the right ankle.  
An April 1995 X-ray study of the right foot revealed no 
evidence of active or joint pathology.  A mild deformity of 
the distal tibial epiphysis was indicated, suggesting an old 
trauma.  Degenerative changes were also noted to possibly be 
present at the subtalar joint. 

In a March 1997 cardiovascular evaluation performed by David 
L. Navratil, M.D., the physician noted "underlying arthritic 
problems which apparently are the result of a work related 
injury on 4/27/91 when lifting a dryer."  The final 
pertinent impression was "significant arthritic difficulties 
secondary to a previous right ankle fracture."  In a 
November 1997 evaluation performed by John H. Payne, M.D., it 
was reported that the veteran "usually gets along reasonably 
well."  It was indicated that when he attempts to stand or 
walk for any length of time, his symptoms become very severe.  
However, it was noted that this condition was primarily the 
result of the veteran's nonservice-connected back disability.  
X-ray studies of the right ankle revealed significant post-
traumatic arthritis of the right ankle with reasonably good 
looking joint space and "a lot of osteophyte formation, 
spurs, etc."

At the request of the Board, the veteran underwent an 
additional evaluation in February 1998 to determine the 
nature and extent of the right ankle disability.  The 
veteran's subjective complaints at that time consisted of a 
"constant mild ache" in his ankle with swelling.  While 
Dr. Payne had recommended a right ankle brace, the veteran 
indicated that he did not wish to wear a brace or have ankle 
fusion.  Medical history was noted to include only one 
fracture - a right ankle fracture during service.  Physical 
examination revealed a slight limp over his right ankle.  A 
scar over the medial malleolus from his open reduction and 
internal fixation was also noted.  His right ankle was 
generally larger than his left ankle.  His range of motion 
was reported to be from 5 degrees of "flexion" to 
36 degrees of "flexion" (it appears that this range of 
motion indicates ankle dorsiflexion of 5 degrees with plantar 
flexion of 36 degrees and that the reference to 5 degrees of 
"flexion" is a clear typographical error).  The examiner 
noted that the range of motion did not appear to be "very 
painful to him."  No calluses or abnormal wear on his shoes 
or his foot were indicated.  X-ray studies revealed post-
traumatic osteoarthritis between the talus and fibula with 
calcification in the interosseous ligament secondary to the 
trauma.  

In April 1998, the RO returned the February 1998 examination 
to the VA medical center because the physician had not signed 
the VA examination and it had not been indicated whether the 
veteran's claims file had been reviewed.  The examination 
report was returned to the RO with a signed indication that 
the claims file had been reviewed.  The VA examiner had also 
signed the medical report. 

In August 1998, the veteran described both swelling and an 
aching pain on a daily basis.  He noted the use of medication 
each day to help reduce these conditions.  He indicated that 
the ankle aches (pain) was not directly related to motion.  

In written arguments prepared by the veteran's representative 
in October 1998 and January 1999, it was contended that the 
veteran should be afforded the benefit of the doubt and that 
the RO had not adequately evaluated the debilitating 
influences of pain on the veteran's overall employment 
potential.

Analysis

The VA has a duty to assist the veteran in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103 and 3.159.  That duty includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of the individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The veteran has testified 
on two occasions that he receives treatment for his service-
connected disability solely from VA.  The RO has obtained 
these VA records.  Neither the veteran nor his representative 
has cited any medical information that has not been obtained 
by the RO.  Accordingly, under the Court's determination in 
Olson v. Principi, 3 Vet. App. 480, 483 (1992), the Board 
finds that the VA has fulfilled its duty to assist the 
veteran in obtaining all medical records pertinent to this 
claim.  

The Board finds that the recent evaluations of the veteran's 
disability, including three VA examinations, fulfill the 
requirements of the remand in October 1997.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  It is found that the actions 
performed by the RO meet the requirements of the Board's 
remand in October 1997.  In this regard, it must be noted 
that within the October 1997 remand the undersigned had 
requested an opinion regarding whether any arthritis found is 
causally related to service or the service-connected right 
ankle disability.  While the VA examiner of February 1998 did 
not provide a specific written opinion, the examiner's final 
diagnosis was "post-traumatic" osteoarthritis of the ankle 
with limitation of motion.  Since this diagnosis followed the 
obtaining of the veteran's medical history, which only 
referenced one in-service fracture, and the examiner reviewed 
the claims file, the Board concludes that the examiner does 
appear to associate the osteoarthritis with the service-
connected disability.  Accordingly, this claim will be 
evaluated under the assumption that the veteran's arthritis 
in his right ankle is a residual of the service-connected 
disability.  Correspondingly, another additional opinion 
regarding an association between arthritis and the service-
connected disability is not warranted.  The Board further 
concludes that the VA evaluations and medical expert 
opinions, when considered as a whole, address the critical 
factor that must be addressed within this case:  The nature 
and extent of the veteran's current right ankle disability 
associated with the service-connected residuals of the right 
ankle fracture.  The Board may proceed with the adjudication 
of this claim. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is non-compensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, and rated as a single disability under 
the diagnostic code for degenerative or hypertrophic 
arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a. 

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59. 

In Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), the 
Court held that, when "[r]ead together, DC [Diagnostic Code] 
5003 and § 4.59 . . . state that painful motion of a major 
joint or groups caused by degenerative arthritis, where the 
arthritis is established by x-ray, is deemed to be limited 
motion and entitled to a minimum 10-percent rating, per 
joint, combined under DC 5003, even though there is no actual 
limitation of motion." 

Diagnostic Code 5271 provides that moderate limitation of 
motion of the ankle warrants a 10 percent evaluation.  A 
20 percent evaluation requires a marked limitation of motion.  
In this case, limitation of motion has been found.  
Accordingly, the veteran's disability has been evaluated 
under Diagnostic Code 5271.  As a result, however, a separate 
evaluation under Diagnostic Code 5003 is not warranted.  See 
VAOPGCPREC 23-97 (July 1, 1997), and Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The residuals of the veteran's right ankle fracture include 
osteoarthritis with limitation of motion caused by pain and 
stiffness.  The limitation of motion within the right ankle, 
based on the VA evaluations of February 1998, January 1995, 
and December 1993, as well as the medical evaluations 
performed by Drs. Navratil and Payne, indicate some 
restricted motion in the right ankle.  See 38 C.F.R. § 4.71, 
Plate II (1998) (normal range of motion of the ankle is 45 
degrees of plantar flexion and 20 degrees of extension).  The 
VA evaluations and private medical records obtained by the RO 
indicate a range of motion of the right ankle of 
approximately 30 to 45 degrees of plantar flexion and 
dorsiflexion from 5 to possibly 15 degrees.  

In making this determination, the Board has considered the 
veteran's complaints of pain on his ability to function.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must 
be given to the ability of the veteran to function under 
ordinary conditions of daily life.  Pain and weakness are 
recognized as productive of functional impairment.  38 C.F.R. 
§§ 4.1, 4.40 (1998).  The VA examiner in February 1998 
specifically noted the veteran's complaints of pain.  
However, the examiner also noted that range of motion did not 
appear to be "very painful to him."  On the other hand, the 
veteran's testimony and other medical statements indicate 
that there is difficulty with certain daily activities such 
as stair climbing or standing or walking for any length of 
time.  

The veteran's complaints of pain are considered within the 
context of any resulting limitation of motion.  The veteran 
has described this pain as a continuing "ache." In light of 
the demonstrated restricted motion that was shown on various 
examinations in conjunction with the testimony of the veteran 
pertinent to activity limitations secondary to pain, the 
Board concludes that marked limitation of motion of the right 
ankle results.  Accordingly, a 20 percent rating, the highest 
schedular rating under Diagnostic Code 5271, is warranted.  

A higher schedular rating under Diagnostic Code 5270 is 
assigned when there is ankylosis of the ankle in plantar 
flexion between 30 degrees and 40 degrees or in dorsiflexion 
between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a.  It is 
noted that the veteran has chosen not to have ankle fusion.  
Since there is no current showing of ankylosis, a higher 
schedular rating under these criteria is not appropriate.   

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1998) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the veteran's statements and the medical 
evidence cited above, the Board finds that the record does 
not raise the issue of entitlement under 38 C.F.R. § 
3.321(b)(1). 

In Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court 
held that the Board was required to consider extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) where the record 
contains evidence that the veteran's disability required 
frequent hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because there is no such evidence of record.  The 
veteran himself has testified that his service-connected 
disability did not cause him difficulties while he was 
employed in his sedentary occupation and there is absolutely 
no indication that his current unemployment is the sole 
result of his service-connected right ankle disability.  The 
veteran has recently described his unemployment as 
retirement.  Accordingly, based on a review of the current 
evidence of record, the Board finds that the record has not 
raised the issue of extraschedular entitlement.  Cf. Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1993).  Consequently, the 
issue of entitlement to an extraschedular disability rating 
is not before the Board at this time.  Floyd v. Brown, 5 Vet. 
App. 88, 95 (1996) and VAOPGCPRC 6-96 (August 16, 1996).  If 
the veteran wishes to raise this issue, he must raise this 
issue specifically with the RO.  In any event, the issue is 
not before the Board at this time.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
provisions of all pertinent regulations, whether or not they 
have been raised by the veteran.  

ORDER

Entitlement to an increased evaluation to 20 percent for the 
residuals of a right ankle fracture is granted, subject to 
the regulations governing the payment of monetary benefits.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

